DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second battery”. The term lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holub et al. (US PGPub 2015/0273092), hereinafter “Holub”.
Regarding claim 1, Holub discloses a vehicle comprising:
an interior (14) (¶20);
a heat source in thermal communication with the interior (¶65);
a source of ultraviolet light disposed to emit the ultraviolet light into the interior (¶31); and
a controller in communication with the heat source and the source of the ultraviolet light, the controller configured to cause (i) the heat source to increase a temperature of the interior, (ii) the source of the ultraviolet light to emit the ultraviolet light into the interior, or (iii) both (i) and (ii) upon receiving a command from a remote user interface (¶¶65,68).

Regarding claim 18, Holub discloses an occupancy sensor configured to produce a signal from which an occupancy of the vehicle can be determined, the sensor in communication with the controller (¶70);
wherein, the controller, as a function of the signal from the occupancy sensor, determines that no occupant occupies the interior of the vehicle before causing the source of the ultraviolet light to emit the ultraviolet light into the interior (¶70).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US PGPub 2022/0031880), hereinafter “Hwang”.
Regarding claim 19, Hwang discloses a method of sanitizing an interior of a vehicle comprising:
receiving a command from a remote user interface to sanitize an interior of a vehicle;
determining that a battery of the vehicle has a voltage that is greater than a predetermined voltage (¶¶60,69); and
after so determining, sanitizing the interior of the vehicle by emitting ultraviolet light into the interior of the vehicle (¶¶66-69).

Regarding claim 20, Hwang discloses determining that the battery of the vehicle has the voltage that is less than the predetermined voltage (¶70); and
increasing the voltage of the battery (¶70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holub.
Regarding claim 8, Holub is silent regarding an electric motor configured to propel the vehicle; wherein, the vehicle does not further include a combustion engine configured to propel the vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by providing an electric motor configured to propel the vehicle; wherein, the vehicle does not further include a combustion engine configured to propel the vehicle, as Holub does not provide any limitation on the drivetrain of the vehicle and electric vehicles are old and well-known on the art and provide the old and well-known benefit of providing a reduced emission drivetrain.

Claims 2, 9-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holub in view of Hwang.
	Regarding claim 2, Holub is silent regarding a combustion engine that combusts fuel to propel the vehicle; wherein, the vehicle does not further include an electric motor configured to propel the vehicle.
	However, Hwang teaches a combustion engine that combusts fuel to propel the vehicle; wherein, the vehicle does not further include an electric motor configured to propel the vehicle (¶49).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by a combustion engine that combusts fuel to propel the vehicle; wherein, the vehicle does not further include an electric motor configured to propel the vehicle, as taught by Hwang, as the arrangement is conventional and well known in the art.

Regarding claim 9, the combination of Holub and Hwang teaches a battery (20) in electrical communication with the source of the ultraviolet light and in communication with the controller, the battery having a voltage (Hwang ¶¶33-34);
wherein, upon receiving the command from the remote user interface to cause the source of the ultraviolet light to emit the ultraviolet light into the interior, the controller determines that the voltage of the battery is above a predetermined voltage before causing the source of the ultraviolet light to emit the ultraviolet light into the interior (Holub ¶¶65,68; Hwang ¶¶60,66-70).

Regarding claim 10, the combination of Holub and Hwang teaches a second battery (60) in electrical communication with the source of the ultraviolet light and in communication with the controller, the second battery having a state-of-charge (Hwang ¶¶33-35);
wherein, upon receiving the command from the user interface to cause the source of the ultraviolet light to emit the ultraviolet light into the interior, the controller determines that the state-of-charge of the second battery is above a predetermined state-of-charge before causing the source of the ultraviolet light to emit the ultraviolet light into the interior (Holub ¶¶65,68; Hwang ¶¶60,66-70).

Regarding claim 12, the combination of Holub and Hwang teaches a battery (20) in electrical communication with the heat source and in communication with the controller, the battery having a state-of-charge (Hwang ¶¶33-34 – BRI UV lamps emit heat and may be interpreted as a heat source);
wherein, upon receiving the command from the user interface to cause the heat source to increase the temperature of the interior, the controller determines that the state-of-charge of the battery is greater than a predetermined state-of-charge before causing the heat source to increase the temperature of the interior of the vehicle (Holub ¶¶65,68; Hwang ¶¶60,66-70).

Regarding claim 17, the combination of Holub and Hwang teaches after the controller causes (i) the heat source to increase the temperature of the interior, (ii) the source of the ultraviolet light to emit the ultraviolet light into the interior, or (iii) both (i) and (ii), the controller causes the vehicle to send a communication that is sensible from an external environment that the command has been executed (Hwang ¶¶72-73).

Claims 3-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holub in view of Hwang in further view of Obayashi (US PGPub 2004/0084232).
Regarding claim 3, the combination of Holub and Hwang teaches a battery in electrical communication with the source of the ultraviolet light and in communication with the controller, the battery having a voltage (Hwang ¶¶33-35);
wherein, upon receiving the command from the remote user interface to cause the source of the ultraviolet light to emit the ultraviolet light into the interior (Holub ¶¶65,68), and the voltage of the battery is below a predetermined voltage (Hwang ¶¶60,70).
The combination of Holub and Hwang are silent regarding the controller is further configured to start the combustion engine to increase the voltage of the battery to the predetermined voltage before causing the source of the ultraviolet light to emit the ultraviolet light into the interior.
However, Obayashi teaches a controller configured to start a combustion engine to increase the voltage of a battery to a predetermined voltage before driving an accessory load (¶¶139,145-146,150).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by the controller is further configured to start the combustion engine to increase the voltage of the battery to the predetermined voltage before causing the source of the ultraviolet light to emit the ultraviolet light into the interior, as taught by Obayashi, for the purpose of supplying suitable electric power to on-vehicle loads (¶30).

Regarding claim 4, the combination of Holub, Hwang, and Obayashi teaches a fuel tank that contains the fuel, the fuel tank in fluid communication with the combustion engine (Obayashi ¶149); and
a volume sensor configured to produce a signal from which a volume of the fuel within the fuel tank can be calculated or estimated, the volume sensor in communication with the controller (Obayashi ¶149);
wherein, the controller, as a function of the signal from the volume sensor, determines that the volume of fuel is above a predetermined volume before starting the combustion engine to increase the voltage of the battery (Obayashi ¶149).

Regarding claim 5, the combination of Holub, Hwang, and Obayashi teaches a fuel tank that contains the fuel, the fuel tank in fluid communication with the combustion engine (Obayashi ¶149);
a volume sensor configured to produce a signal from which an amount of the fuel can be calculated or estimated, the volume sensor in communication with the controller (Obayashi ¶149); and
wherein, the controller, as a function of the signal from the volume sensor, determines that the volume of fuel is above a predetermined volume before starting the combustion engine to increase the temperature of the interior (Hwang ¶¶60,66-70; Obayashi ¶149).
The combination of Holub, Hwang, and Obayashi does explicitly disclose a heat exchanger in thermal communication with the combustion engine and the interior of the vehicle; wherein, the heat exchanger is the heat source. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by providing a heat exchanger in thermal communication with the combustion engine and the interior of the vehicle; wherein, the heat exchanger is the heat source, as heat exchangers in thermal communication with combustion engines and vehicle interiors are old and well-known methods of providing a heat source for heating vehicle interiors.

Regarding claim 6, the combination of Holub, Hwang, and Obayashi suggests the controller, as a function of the signal from the volume sensor, determines that the volume of the fuel is above a second predetermined volume before starting the combustion engine to increase the temperature of the interior; and the second predetermined volume is greater than the predetermined volume (Obayashi teaches checking whether a necessary amount of fuel remains in a tank to run the engine to charge the battery such that an accessory load can be provided, it would be obvious to one of ordinary skill in the art that additional accessory loads, ie increasing the temperature of the interior, would raise the required battery power and the amount of fuel required to charge the battery to the required battery power).

Regarding claim 7, the combination of Holub, Hwang, and Obayashi teaches a temperature sensor configured to produce a signal from which the temperature of the interior of the vehicle can be determined, the temperature sensor in communication with the controller (Holub ¶70),
wherein, the controller, as a function of the signal from the temperature sensor determines that the temperature of the interior of the vehicle is less than a predetermined temperature before starting the combustion engine to increase the temperature of the interior (Holub ¶70, Hwang ¶¶60,66-70; Obayashi ¶149).

Regarding claim 15, the combination of Holub, Hwang, and Obayashi teaches a combustion engine configured to propel the vehicle (Hwang ¶49); and an electric motor configured to propel the vehicle (Obayashi ¶126); wherein, the heat source has a positive temperature coefficient (Holub ¶65).

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holub in view of Hwang in further view of Wonjonghak (KR20150017544A).
Regarding claim 11, the combination of Holub and Hwang teaches a second battery (60) in electrical communication with the source of the ultraviolet light and in communication with the controller, the second battery having a state-of-charge (Hwang ¶¶33-35);
wherein, upon receiving the command from the user interface to cause the source of the ultraviolet light to emit the ultraviolet light into the interior, the controller determines that the state-of-charge of the second battery is below a predetermined state-of-charge (Holub ¶¶65,68; Hwang ¶¶60,66-70).
The combination of Holub and Hwang are silent regarding the second battery is connected to an external power source that is external to the vehicle; and
However, Wonjonghak teaches a battery is connected to an external power source that is external to the vehicle (¶¶65-66).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by the second battery is connected to an external power source that is external to the vehicle, as taught by Wonjonghak, for the purpose of providing supplemental power (¶66).
The combination of Holub, Hwang, and Wonjonghak teaches wherein, upon receiving the command from the user interface to cause the source of the ultraviolet light to emit the ultraviolet light into the interior, the controller determines that the state-of-charge of the second battery is below a predetermined state-of-charge but additionally determines that the second battery is connected to the external power source before causing the source of the ultraviolet light to emit the ultraviolet light into the interior (Holub ¶¶65,68; Hwang ¶¶60,66-70; Wonjonghak ¶95).

Regarding claim 13, the combination of Holub, Hwang, and Wonjonghak teaches a battery in electrical communication with the heat source and in communication with the controller, the battery having a state-of-charge (Hwang ¶¶33-34 – BRI UV lamps emit heat and may be interpreted as a heat source);
wherein, the second battery is connected to an external power source that is external to the vehicle (Wonjonghak ¶¶65-66); and
wherein, upon receiving the command from the user interface to cause the heat source to increase the temperature of the interior, the controller determines (i) that the state-of-charge of the battery is less than the predetermined state-of-charge and (ii) that the second battery is connected to the external power source causing the heat source to increase the temperature of the interior of the vehicle (Holub ¶¶65,68; Hwang ¶¶60,66-70; Wonjonghak ¶95).

Regarding claim 14, the combination of Holub, Hwang, and Wonjonghak the heat source has a positive temperature coefficient (Holub ¶65).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holub in view of Choi (KR200418459Y1).
Regarding claim 16, Holub is silent regarding after the controller causes (i) the heat source to increase the temperature of the interior, (ii) the source of the ultraviolet light to emit the ultraviolet light into the interior, or (iii) both (i) and (ii), the controller causes a communication to the remote user interface that the command has been executed.
However, Choi teaches after a controller causes a source of ultraviolet light to emit the ultraviolet light into an interior, the controller causes a communication to a remote user interface that the command has been executed (Pages 5,8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holub, by after the controller causes (i) the heat source to increase the temperature of the interior, (ii) the source of the ultraviolet light to emit the ultraviolet light into the interior, or (iii) both (i) and (ii), the controller causes a communication to the remote user interface that the command has been executed, as taught by Choi, for the purpose of protect operator from sterilization (Page 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747